 
PURCHASE AND SALE AGREEMENT
 
BY AND BETWEEN
 
APPALACHIAN OIL COMPANY, INC. AND APPCO-KY, INC.
 
SELLER
 
AND
 
YA LANDHOLDINGS, LLC AND YA LANDHOLDINGS 7, LLC
 
PURCHASER
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section 1.
 
Purchase and Sale of the Property
 
1
1.1
 
Land
 
1
1.2
 
Improvements
 
1
1.3
 
Appurtenances
 
2
1.4
 
Leases
 
2
1.5
 
Awards
 
2
1.6
 
Intangible Property
 
2
         
Section 2.
 
Real Estate Purchase Price; Closing; Due Diligence Materials and Inspections
 
2
2.1
 
Real Estate Purchase Price
 
2
2.2
 
Due Diligence Materials
 
2
2.3
 
Inspections; Indemnity
 
2
2.4
 
Surveys
 
3
2.5
 
Title Commitments
 
3
2.6
 
Estoppels
 
3
         
Section 3.
 
Prorations
 
3
3.1
 
Revenues
 
3
3.2
 
Property Taxes
 
4
3.3
 
Security Deposits
 
4
3.4
 
Utility Charges
 
4
3.5
 
Service Contracts
 
4
3.6
 
Licenses and Permits
 
5
3.7
 
Operating Expenses
 
5
         
Section 4.
 
Conditions Precedent to Closing
 
5
4.1
 
Purchaser’s Conditions to Closing
 
5
4.2
 
Closing Conditions for Seller
 
7
         
Section 5.
 
Closing Documents
 
7
5.1
 
Deed
 
7
5.2
 
Assignment and Assumption of Leases
 
7
5.3
 
Tenant Notices
 
8
5.4
 
Assignment and Assumption of Service Contracts and Intangible Property
 
8
5.5
 
Service Contract Notices
 
8
5.6
 
Settlement Statement
 
8
5.7
 
Non-Foreign Status Affidavit
 
8
5.8
 
Other Documents
 
8
         
Section 6.
 
Closing
 
8
6.1
 
Closing
 
8
6.2
 
Time and Place
 
8
6.3
 
Payment of Real Estate Purchase Price
 
8
6.4
 
Possession
 
8
6.5
 
Closing Costs
 
9

 
i

--------------------------------------------------------------------------------


 
Section 7.
 
Covenants, Representations and Warranties of Seller
 
9
7.1
 
Seller’s Covenants
 
9
7.2
 
Seller’s Representations and Warranties
 
10
7.3
 
To Seller’s Knowledge
 
14
7.4
 
Survival
 
14
         
Section 8.
 
Purchaser’s Representations and Warranties
 
14
8.1
 
Entity and Authorization Matters
 
14
8.2
 
No Conflict with or Breach of Other Agreements
 
15
8.3
 
Survival
 
15
8.4
 
Indemnification
 
14
         
Section 9.
 
Casualty and Condemnation
 
15
9.1
 
Risk of Loss
 
15
9.2
 
Purchaser’s Option to Terminate
 
15
9.3
 
Failure to Terminate
 
15
         
Section 10.
 
Default and Remedies
 
16
10.1
 
Purchaser’s Default
 
16
10.2
 
Seller’s Default
 
16
         
Section 11.
 
Brokerage Commissions
 
16
         
Section 12.
 
Miscellaneous
 
16
12.1
 
Entire Agreement
 
16
12.2
 
Waiver
 
17
12.3
 
Further Assurances
 
17
12.4
 
Notices
 
17
12.5
 
Successors and Assigns
 
18
12.6
 
Governing Law and Venue
 
18
12.7
 
No Third Parties Benefited
 
18
12.8
 
Legal Fees
 
18
12.9
 
Construction
 
19
12.10
 
Time of Essence
 
19
12.11
 
Counterparts
 
19
12.12
 
Local Law Provisions
 
19
   
. [To be added]
 
19

 
ii

--------------------------------------------------------------------------------

 


Attachments:
 
Schedule 1.2
 
Excluded Personal Property
Schedule 7.2.8.1
 
Leases
Schedule 7.2.8.2
 
Lease Matters
Schedule 7.2.9
 
Service Contracts
Schedule 7.2.12.1
 
Hazardous Materials
Schedule 7.2.12.2
 
Releases
Schedule 7.2.12.3
 
Underground Storage Tanks
     
Exhibit A
 
Description of Properties
Exhibit B
 
Lease Estoppel Certificate
Exhibit C
 
Special Warranty Deed


iii

--------------------------------------------------------------------------------

 
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT ("Agreement") is made and entered into and is
effective as of the 17th day of September, 2007 (the "Effective Date"), by and
between Appalachian Oil Company, Inc. and APPCO-KY, Inc. (collectively referred
to herein as "Seller"), and YA Landholdings, LLC and YA Landholdings 7, LLC
(collectively referred to herein as "Purchaser").
 
Recitals
 
A.
Seller is the owner of the Property (as defined below).

 
B.
Upon the satisfaction of, and subject to, the terms and conditions set forth in
this Agreement, Seller has agreed to sell the Property to Purchaser, and
Purchaser has agreed to purchase the Property from Seller.

 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
set forth in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Purchaser and Seller
hereby agree as set forth below.
 
Section 1. Purchase and Sale of the Property.
 
Subject to and in accordance with the terms and conditions contained in this
Agreement, Seller agrees to sell, assign, convey, and transfer to Purchaser in
the manner herein provided all Seller’s right, title and interest in and to the
following (collectively, the ("Property"), and Purchaser hereby agrees to
purchase and accept the Property:
 

1.1
Land. Subject to general and special real estate taxes and assessments not yet
due and payable, and the Permitted Exceptions (as defined below), fee title to
those certain tracts of real property located in Kentucky, Tennessee and
Virginia, which real property is more particularly described on Exhibit A
attached hereto (the "Land").

 

1.2
Improvements. All fixtures and improvements located on the Land (collectively,
the "Improvements"), it being understood and agreed, however, that Purchaser
shall not have the right, pursuant to this Agreement, to purchase any of such
fixtures and improvements as shall be the property of the tenants of the Land
(the "Tenants") under the Leases (as defined below) or the personal property of
Seller, the ownership of which is being transferred on or prior to the Effective
Date pursuant to that certain Stock Purchase Agreement dated July 17, 2007, by
and between Appalachian Oil Company, Inc., the James R. Maclean Revocable Trust,
Sara G. Maclean, the Linda R. Maclean Irrevocable Trust and Jeffrey H. Benedict
and Titan Global Holdings, Inc., all of such excluded property being more
particularly described on Schedule 1.2 (the "Excluded Personal Property").

 
1

--------------------------------------------------------------------------------


 

1.3
Appurtenances. All rights, privileges and easements appurtenant to the Land, all
water, wastewater and other utility rights relating to the Land and any and all
easements, rights-of-way and other appurtenances used in connection with the
beneficial use and enjoyment of the Land.

 

1.4
Leases. All leases, subleases, licenses, concessions, and other forms of
agreement, granting to any party or parties the right of use or occupancy of any
portion of the Land and/or Improvements, and all renewals, modifications,
amendments, guarantees, and other agreements affecting the same to the extent
shown on Schedule 7.2.8.1 (collectively, the "Leases").

 

1.5
Awards. All right, title and interest to any unpaid insurance claims or proceeds
or awards for damages to the Land and/or Improvements resulting from any
casualty or any taking in eminent domain or by reason of change of grade of any
street.

 

1.6
Intangible Property. Except for the name of the Seller or affiliated entities,
all of the interest of Seller in any intangible property now or hereafter owned
by Seller and used or designed for use in connection with the Land and/or
Improvements, and any contract or lease rights, licenses, permits, certificates
of occupancy, franchises, agreements, utility contracts, unexpired claims,
warranties, guaranties and sureties belonging to Seller, or other rights
relating to the ownership, development, construction, design, use and operation
of the Land and/or Improvements, to the extent assignable (collectively,
"Intangible Property").

 
Section 2. Real Estate Purchase Price; Closing; Due Diligence Materials and
Inspections.
 

2.1
Real Estate Purchase Price. The total purchase price payable by Purchaser to
Seller for the Property (the "Real Estate Purchase Price") is Fifteen Million
and No/100 Dollars ($15,000,000). On the Closing Date, Purchaser will pay the
Real Estate Purchase Price, subject to proration as provided below, by wire
transfer to an account designated by Seller.

 

2.2
Due Diligence Materials. Seller has caused or shall cause its agents to copy and
deliver to Purchaser copies of the Leases and the Service Contracts, as
hereinafter defined, and Seller shall make available, at a time and place
reasonably acceptable to Purchaser, for Purchaser’s inspection (and shall
provide copies upon request), Seller’s books and records related to the
Property.

 

2.3
Inspections; Indemnity. Purchaser and its employees and agents have had and
shall continue to have the right and permission through Closing to enter upon
the Property or any part thereof at all reasonable times, in a manner not to
disturb the Tenants nor damage or injure the Property, to inspect all aspects of
the Property, at Purchaser’s sole risk, cost and expense, and to make such
inspections, studies and tests of the Property which Purchaser deems necessary
or advisable. Any entry by Purchaser also shall be in compliance with the terms
of the Leases and any testing that requires a material invasion of the
Improvements shall require Seller’s consent, which consent shall not be
unreasonably withheld (it being agreed that the standard testing and gathering
of samples for a customary Phase I and II environmental study shall be
permitted). Purchaser shall INDEMNIFY AND HOLD HARMLESS Seller and its employees
and agents from all claims and liability for personal injury or property damage
to the extent attributable to any activities of Purchaser or its authorized
representatives on the Property during such inspections, studies and tests. The
foregoing indemnification obligation of Purchaser shall survive Closing or any
termination of this Agreement.

 
2

--------------------------------------------------------------------------------


 

2.4
Surveys. Purchaser may, at its expense, cause current, on-the-ground surveys of
the Land to be prepared by a licensed surveyor, conforming to the requirements
of an ALTA/ACSM survey and certified as Purchaser deems appropriate (the
"Surveys"). Copies of the Surveys shall be delivered to Seller. As part of the
Surveys, the surveyor shall prepare metes-and-bounds descriptions of the Land
and such descriptions shall be used in all documents to be delivered at Closing
if the Surveys are prepared. If Purchaser does not elect to have Surveys of the
Land prepared, Seller shall indemnify Purchaser from all claims and liability
for survey related matters. The foregoing indemnity shall survive Closing.

 

2.5
Title Commitments. Purchaser has caused selected local counsel and title
companies (collectively, the "Title Company") to prepare and deliver to
Purchaser (i) commitments for an Owner’s Policy of Title Insurance in the form
and with the exceptions described in Section 4.1.4 (the "Title Commitments")
setting forth the status of the title to the Land, and (ii) copies of all
documents (the "Underlying Documents") referred to in the Title Commitments,
including but not limited to, deeds, lien instruments, plats, reservations,
restrictions and easements. The exceptions showed on the Title Commitments shall
be deemed to be "Permitted Exceptions" for all purposes hereunder, other than
the liens which Seller is required to remove as a condition to closing set forth
in Section 4.1.4.

 

2.6
Estoppels. Seller shall obtain prior to closing an estoppel certificate ("Tenant
Estoppel") to be executed by the Tenant of the Land identified as Appco 44 on
Exhibit A substantially in the form attached hereto as Exhibit B, with such
changes thereto as the Tenant may request and Purchaser shall accept in its
reasonable judgment.

 
Section 3. Prorations.
 
The following items shall be prorated as of the Closing Date as to the Land (the
"YA 7 Land”) identified as Appco 4, Appco 5, Appco 44 and Appco 55 on Exhibit A,
respectively (except as otherwise expressly provided below), and such prorations
shall be reflected on the settlement statements prepared by the Escrow Agent on
the Closing Date and shall serve to adjust the Real Estate Purchase Price. Such
prorations shall be made on the basis of a 365-day year, as of 11:59 p.m. on the
day preceding the Closing Date.
 

3.1
Revenues. All rentals, receipts and other revenues from the Leases on the YA 7
Land which have been actually received by Seller and which are allocable to the
period from and after the Closing Date shall be credited to Purchaser. Purchaser
shall be entitled to collect all rentals, receipts and other revenues from such
Leases which are due on or after the Closing Date. All rentals, receipts, and
other revenues of any kind whatsoever (together, "Revenues") from such Leases
collected by Purchaser shall be credited: if specifically identified by
reference by invoice or month to the month of Closing, to such invoice or month
related to the month of Closing; and if not so specifically identified: first to
current Revenues not delinquent, and second to delinquent Revenues, in the
inverse order of delinquency. Any such delinquent Revenues when applied as
provided herein which relate in whole or in part to any period prior to the
Closing Date shall be remitted by Purchaser to Seller when collected by
Purchaser (net only of any reasonable collection expenses actually incurred by
Purchaser). Any such delinquent Revenues when applied as provided herein, which
relate in whole or part to any period on or subsequent to the Closing Date shall
be remitted by Seller to Purchaser when and if collected by Seller (net only of
any reasonable collection expenses actually incurred by Seller). Purchaser shall
have no obligation to file or prosecute any lawsuit to collect any Revenues.

 
3

--------------------------------------------------------------------------------


 

3.2
Property Taxes. Seller shall be responsible for all ad valorem taxes and
assessments, general and special, with respect to all of the Property for
periods prior to the calendar year containing the Closing Date. Ad valorem taxes
and assessments, general and special, with respect to the YA 7 Land for the
calendar year containing the Closing Date shall be prorated between Seller and
Purchaser at Closing, as of the Closing Date. All ad valorem tax prorations
shall be based on tax rates and assessments for the calendar year containing the
Closing Date unless such rates and/or assessments are unavailable. If either the
tax rates or the tax assessments for the Property for the calendar year
containing the Closing Date are not available, then such proration shall be made
based on the tax rates and assessments for the prior year (or if only the
assessed value for the calendar year containing the Closing Date is known, then
based on the prior year’s tax rates and the current year’s assessed value), and
shall be adjusted between Seller and Purchaser after the Closing as soon as such
rates and assessments for the year of the Closing are available. The provisions
of this Section 3.2 shall survive Closing.

 

3.3
Security Deposits. All security and other deposits paid or deposited by Tenants
pursuant to Leases of the YA 7 Land, if any, including any accrued interest
thereon if such interest is required to be remitted to Tenants pursuant to their
respective Leases, shall be credited to Purchaser, and Escrow Agent shall
deliver a notice signed by Seller to such Tenants advising them that: (i)
Purchaser has purchased the Property, and (ii) the security deposit, if any, is
the responsibility of Purchaser.

 

3.4
Utility Charges. Final meter readings on all utilities charged to the YA 7 Land
shall be made as of the day preceding the Closing Date. Seller shall arrange for
and pay for final billings of utilities for such Land to the day preceding the
Closing Date, and Purchaser (or the Tenants under the Leases) shall be
responsible for utilities used on or after the Closing Date. Any prepaid water,
sewer, and other utility charges allocable to the period from and after the
Closing Date shall be credited to Seller.

 

3.5
Service Contracts. Seller shall remain liable for all charges due and all
obligations pursuant to the Service Contracts (as defined in Section 7.2.9),
Purchaser is not assuming any Service Contracts. The provisions of this Section
3.5 shall survive Closing.

 
4

--------------------------------------------------------------------------------


 

3.6
Licenses and Permits. Prepaid charges allocated to the period from and after the
Closing Date in connection with any licenses or permits for the YA 7 Land shall
be credited to Seller at Closing. Accrued and unpaid charges allocable to the
period prior to the Closing Date in connection with any such licenses or permits
shall be credited to Purchaser at Closing.

 

3.7
Operating Expenses. Except as otherwise expressly provided herein to the
contrary, Seller shall be responsible for and bear all operating expenses for
the YA 7 Land accrued for the period prior to the Closing Date and Purchaser
shall be responsible for and bear all operating expenses of the YA 7 Land
accrued for the period on and after the Closing Date. Prorations of items under
Sections 3.5, 3.6 and 3.7, shall be made at Closing on the best information
available with an adjustment and reconciliation to the extent necessary on a
mutually agreed date within ninety (90) days following the Closing Date, with
payment from one party to the other (to the extent required) to be made within
thirty (30) days following reconciliation. Such prorations, as adjusted as of
the ninetieth (90th) day following the Closing Date, shall be considered final
and binding for all purposes absent material mistake of fact. To the extent that
any Lease provides for any adjustment of previously paid estimated amounts of
real estate tax or operating expense reimbursements on a date subsequent to the
Closing Date, Seller shall be entitled to receive, or shall be responsible to
pay, as the case may be (when such amounts are actually received or payable by
Purchaser), Seller’s pro rata share of any such adjusted amounts that are
applicable to periods ending prior to the Closing Date. After Closing, Seller
agrees to reasonably cooperate with Purchaser in providing Purchaser access to
Seller’s books and records relating to such adjustments under the Leases so that
Purchaser may adequately perform such adjustments.

 
There shall e no proration of items described in Sections 3.1, 3.2, 3.3, 3.4,
3.5, 3.6 or 3.7 with respect to the Property that is not YA 7 Land because
Seller shall remain liable for those items after the Closing Date pursuant to
separate lease agreement(s) of even date herewith between Seller, as tenant and
Purchaser, as landlord. The provisions of this Section 3 shall survive Closing.
 
Section 4. Conditions Precedent to Closing.
 

4.1
Purchaser’s Conditions to Closing. The obligation of Purchaser to purchase the
Property from Seller, and to perform the obligations required to be performed by
Purchaser at the Closing, are subject to each of the following conditions
("Purchaser’s Conditions"), unless waived in writing by Purchaser:

 

 
4.1.1
Closing Documents. Seller shall have tendered at Closing all Closing Documents
to which Seller is a party.

 

 
4.1.2
Compliance with Agreement. Seller shall have performed and complied in all
material respects with its obligations under this Agreement such that any
default or failure of performance of Seller as to which Purchaser has delivered
written notice to Seller shall be cured prior to or at Closing.

 
5

--------------------------------------------------------------------------------


 

 
4.1.3
Representations and Warranties. All of Seller’s representations and warranties
under Section 7.2 are true and correct in all respects as of Closing (and any
such representations and warranties qualified as to the knowledge of such party
shall be deemed not to be so qualified for purposes of this sentence).

 

 
4.1.4
Title. Seller shall have delivered to Purchaser evidence of the release,
cancellation and satisfaction in full of any liens other than Permitted
Exceptions on the Property. The Title Company shall be prepared to issue an
Owner’s policy of title insurance and corresponding mortgagee’s title policy for
the benefit of Purchaser’s lender in the amount of the Real Estate Purchase
Price (the "Title Policy") insuring Purchaser’s fee simple title to the Land and
the Improvements and any easements appurtenant thereto, as hereinafter amended
(and, with respect to the mortgagee title policy, a valid first lien against the
Property in favor of mortgagee), showing no exceptions other than the Permitted
Exceptions; provided, however, that (i) the exception as to standby fees and
taxes shall be limited to standby fees and taxes for the year of Closing and
subsequent years, and subsequent assessments for prior years due to changes in
land usage or ownership, (ii) the exception for parties in possession shall be
deleted except for the Tenants under the Leases, (iii) the standard exception as
to restrictive covenants shall be deleted except only as to any restrictive
covenants that are Permitted Exceptions and (iv) the standard printed exception
dealing with area, boundaries and other matters shall be deleted, except for
"shortages in area". The Title Policy shall include such endorsements as
Purchaser and its lender may reasonably request and shall otherwise be
reasonably acceptable to Purchaser and its lender. 

 

 
4.1.5
Material Permits and Licenses. Except for those permits and licenses which the
failure to obtain would not have a material adverse effect on the operation or
value of the Property or would not result in any fine or penalty against
Purchaser, all permits and licenses required for the ownership and operation of
the Property as presently operated are transferred to Purchaser and all required
third party consents or notices with respect to same have been obtained or made.

 

 
4.1.6
Estoppel Certificates. Purchaser shall have received the Tenant Estoppel defined
in Section 2.6 above.

 

 
4.1.7
Termination of Service Contracts. Purchaser will not assume any Service
Contracts at Closing, and Seller agrees that Seller shall remain fully
responsible for obligations under such Service Contracts.

 

 
4.1.8
Condition of Property. The Property, all aspects thereof and all documents
related thereto, including by way of illustration but not limitation, all
physical and environmental matters relating to the Property, shall be acceptable
to Purchaser in its sole discretion.

 

 
4.1.9
Closing of Stock Purchase. Closing is conditioned upon the consummation of the
acquisition by Titan Global Holdings, Inc. of all of the issued and outstanding
shares of capital stock of Appalachian Oil Company, Inc. and Management
Properties, Inc.

 
6

--------------------------------------------------------------------------------


 
If any of the Purchaser Conditions have not occurred or been satisfied within
the time periods and in accordance with the terms set forth herein, then
Purchaser shall have the right to (i) terminate this Agreement by written notice
to Seller, in which event all obligations of the parties hereto shall thereupon
cease and this Agreement shall thereafter be of no further force and effect or
(ii) waive any of such Purchaser Conditions and proceed to Closing without a
reduction in the Real Estate Purchase Price.
 

4.2
Closing Conditions for Seller. Seller’s obligations to close on the Closing Date
are conditional and contingent on the following, unless waived in writing by
Seller:

 

 
4.2.1
Real Estate Purchase Price. Purchaser shall have tendered the Real Estate
Purchase Price into escrow with Escrow Agent.

 

 
4.2.2
Closing Documents. Purchaser shall have tendered at Closing all Closing
Documents to which Purchaser is a party.

 

 
4.2.3
Compliance with Agreement. Purchaser shall have performed and complied in all
material respects with its obligations under this Agreement such that any
default or failure of performance of Purchaser as to which Seller has delivered
written notice to Purchaser shall be timely cured prior to or at Closing.

 

 
4.2.4
Representations and Warranties. All of Purchaser’s representations and
warranties under Section 8.2 are true and correct in all respects as of Closing.

 
Section 5. Closing Documents.
 
On the Closing Date, Seller shall deliver, or cause to be delivered, to Escrow
Agent the following fully executed documents and/or items, acknowledged where
appropriate, and in form and substance reasonably satisfactory to Purchaser
(collectively referred to herein as the "Closing Documents"):
 

5.1
Deed. A Special Warranty Deed ("Deed") conveying good and indefeasible fee
simple title to the Land, the Improvements, and the Appurtenances to Purchaser,
subject only to current, non-delinquent real property taxes and assessments and
the Permitted Exceptions, in the form attached hereto as Exhibit C. Seller will
execute and deliver to Purchaser and the Title Company all other documents
reasonably and customarily required by the Title Company from a seller to enable
the Title Company to issue the Title Policy.

 

5.2
Assignment and Assumption of Leases. An Assignment and Assumption of Leases in
the form agreed upon by Purchaser and Seller assigning to Purchaser all of
Seller’s interest as landlord in all Leases together with an assumption thereof
by Purchaser of all obligations accruing from and after the Closing Date. All
original Leases in Seller’s possession will be delivered to Purchaser
immediately after the Closing.

 
7

--------------------------------------------------------------------------------


 

5.3
Tenant Notices. Notices to Tenants under Leases in the form agreed upon by
Purchaser and Seller informing such Tenants of the sale of the Property to
Purchaser.

 

5.4
Assignment and Assumption of Intangible Property. An Assignment of Intangible
Property in the form agreed upon by Purchaser and Seller assigning to Purchaser
the Intangible Property, together with an assumption thereof by Purchaser of all
obligations accruing from and after the Closing Date.

 

5.5
Settlement Statement. A settlement statement prepared by the Escrow Agent and
acceptable to Purchaser and Seller showing all cash receipts and disbursements
to be made by Escrow Agent on the Closing Date.

 

5.6
Non-Foreign Status Affidavit. An Affidavit of Non-Foreign Status executed by
Seller.

 

5.7
Other Documents. Other certificates and documents that are reasonably acceptable
to the signing party and are customarily required to effect the closing of the
sale of the Property and related transactions contemplated by this Agreement.

 
Section 6. Closing.
 

6.1
Closing. This transaction shall close, as evidenced by recordation of the Deed
and delivery of the Real Estate Purchase Price (net of prorations and Seller’s
share of closing costs pursuant to this Agreement) (the "Closing"), on
___________ (the "Closing Date"). In no event shall the Closing Date occur later
than September 12, 2007.

 

6.2
Time and Place. The Closing shall take place through escrow on the Closing Date
at [10:00 a.m. CST]. Upon the completion of the Closing, the parties shall
instruct the Escrow Agent to record the required releases of liens and Deed in
the appropriate land records (provided that Title Company has committed to
deliver the Title Policy) to effect the transfer and conveyance of the Property
to Purchaser. Upon such recording and agreement to deliver the Title Policy as
described in this Agreement: (a) the parties shall cause the Escrow Agent to
disburse funds to Seller in the amount of the Real Estate Purchase Price
(subject to the prorations provided for herein and less Seller’s share of
closing costs provided for herein) and (b) the parties shall cause the Escrow
Agent to deliver all documents executed in accordance with this Agreement to the
parties in accordance with written instructions received by the parties.

 

6.3
Payment of Real Estate Purchase Price. Purchaser shall deliver to Escrow Agent
on the Closing Date immediately available funds in the amount of the Real Estate
Purchase Price plus any prorations credited to Seller, costs and expenses
hereunder payable by Purchaser, and less the amount of any costs payable by
Seller and prorations credited to Purchaser. The net amount of the Real Estate
Purchase Price due to Seller as shown on the settlement statement approved by
Seller shall be paid to Seller on the Closing Date.

 

6.4
Possession. Possession of the Property shall be delivered to Purchaser on the
Closing Date, subject only to the rights of Tenants under the Leases.

 
8

--------------------------------------------------------------------------------


 

6.5
Closing Costs. Seller shall pay at Closing one-half of any escrow fees.
Purchaser shall pay the premium for the Title Policy, all costs associated with
any financing, the costs of all appraisals, reports and studies which it may
obtain, the costs of the Surveys, if any, recording fees for the Deed to be
delivered at Closing and one-half of any escrow fees. Seller and Purchaser shall
each be responsible for providing information to the Escrow Agent sufficient to
permit their respective legal fees to be paid at Closing.

 
Section 7. Covenants, Representations and Warranties of Seller.
 

7.1
Seller’s Covenants. Seller hereby covenants and agrees as follows:

 

 
7.1.1
Insurance. At all times from the date hereof to the date preceding the Closing
Date, Seller shall cause to be maintained in force, fire and extended coverage
insurance and commercial general liability insurance upon the Property in
amounts not less than the amounts of the insurance coverage on the Property on
the date hereof.

 

 
7.1.2
Operation and Maintenance. At all times from the date hereof to the date
preceding the Closing Date, Seller shall operate and maintain the Property in
substantially the same manner as it is now operated and maintained, and Seller
shall maintain the physical condition of the Property in substantially its
current condition and in compliance in all material respects with laws,
reasonable and ordinary wear and tear and damage by Purchaser and its agents and
by fire and casualty excepted.

 

 
7.1.3
Title. From and after the Effective Date, Seller shall not further encumber the
Property without the written consent of Purchaser, such consent not to be
unreasonably withheld, conditioned or delayed (but subject to the provisions of
Section 2.5 hereof) and in all events Seller shall not place any further
monetary liens on the Property except those arising by operation of law. Without
limiting the generality of the foregoing, Seller shall not convey the Property
or enter into any lease, easement, restrictive covenant, option, plat or any
other instrument or agreement that would be binding upon Purchaser following the
Closing without Purchaser’s prior written consent.

 

 
7.1.4
Copies of Notices. Seller shall provide to Purchaser promptly following Seller’s
receipt (i) any written notices of material default or alleged material default
by the landlord or the tenant under any of the Leases or by any party under any
of the Service Contracts delivered or received by Seller from and after the
Effective Date and (ii) any written notices of alleged violations of applicable
law with respect to the Property received by Seller from and after the Effective
Date.

 

 
7.1.5
Service Contracts. From and after the Effective Date, Seller shall not enter
into any new Service Contracts or terminate or amend existing Service Contracts
(except those Service Contracts which Purchaser has elected to have terminated
as of the Closing Date, if any) without Purchaser’s prior written approval,
which shall not be unreasonably withheld or delayed. Seller shall comply in all
material respects with its obligations under the Service Contracts.

 
9

--------------------------------------------------------------------------------


 

 
7.1.6
Capital Improvements. From and after the Effective Date, Seller shall not
construct or permit to be constructed any improvements or capital items to or on
the Improvements, including tenant improvements, without the prior written
approval of Purchaser, which approval shall not be unreasonably withheld or
delayed, except (a) any such improvements which were commenced prior to the
Effective Date and (b) except tenant improvements which tenants are entitled to
make pursuant to Leases. Notwithstanding the foregoing, Seller may freely make
(without the consent of Purchaser) any improvements for which Purchaser shall
not be required to pay (e.g., that are paid fully by Seller or which Purchaser
agrees will be paid by tenants under Lease as operating expenses of the
Property), provided the same do not impair or decrease the value of the
Property.

 

 
7.1.7
Leases. From and after the Effective Date, Seller shall not terminate or modify
any of the Leases or enter into any new Leases without the prior written consent
of Purchaser, not to be unreasonably withheld or delayed. Notwithstanding the
foregoing, Seller shall have the right to enter into new Leases which are
expressly subject to this Agreement, so long as Purchaser shall have no
obligation under any such Leases after the Closing Date. Seller shall not grant
any consent to any assignment or sublease under any Lease unless, in Seller’s
good faith judgment, it is obligated to grant such consent. Seller shall comply
in all material respects with the obligations of the landlord under the Leases.

 

7.2
Seller’s Representations and Warranties. Seller hereby represents and warrants
to Purchaser the following as of the Effective Date:

 

 
7.2.1
Entity and Authorization Matters. Seller has full power and authority to execute
and deliver this Agreement and perform all of its obligations under this
Agreement. All consents, authorizations and approvals which may be required in
order for Seller to enter into this Agreement or consummate the transactions
contemplated hereby have been obtained. This Agreement, when executed and
delivered by Seller, shall constitute the valid and binding agreement of Seller
and be enforceable against Seller in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws or regulations presently or hereafter in effect
which affect the enforcement of creditors’ rights generally.

 

 
7.2.2
No Conflict with or Breach of Other Agreements. Neither the execution and
delivery of this Agreement, nor the incurrence of the obligations herein set
forth, nor the consummation of the transactions provided for herein, nor
compliance with the terms of this Agreement, conflict with or result in a breach
of any of the terms, conditions, or provisions of, or constitute a default
under, any bond, note, or other evidence of indebtedness, or any indenture,
mortgage, deed of trust, loan agreement, lease, or other material agreement or
instrument to which Seller is a party or by which any of the Property may be
bound.

 
10

--------------------------------------------------------------------------------


 

 
7.2.3
No Bankruptcy, Insolvency or Reorganization Proceedings. Seller has not filed
any assignments for the benefit of creditors, insolvency, bankruptcy or
reorganization proceedings and, to Seller’s Knowledge, no such proceedings have
been filed against Seller.

 

 
7.2.4
Litigation. There is no pending litigation or other proceeding against Seller
relating to the Property, including without limitation any condemnation action.

 

 
7.2.5
Title. Other than this Agreement, the Leases, and items which may be disclosed
on the Title Commitments, to Seller’s Knowledge, there are no agreements or
encumbrances which will be binding on Purchaser after the Closing and which
grant parties the right to possession of any portion of the Property. There are
not any parties in possession of any portion of the Property except parties
claiming under current Leases.

 

 
7.2.6
No Pending Sale Contracts. Except for this Agreement, Seller has not entered
into any other currently effective agreements for the sale of the Property, nor
has Seller granted any (and to Seller’s Knowledge there are no) currently
existing rights of refusal or options to acquire fee title to the Property in
favor of any person or entity except Purchaser.

 

 
7.2.7
Licenses and Permits. Seller has no current actual knowledge of any requirement
that it must be in possession of any licenses or permits to own and operate the
Property as presently operated.

 

 
7.2.8
Leases. To Seller’s Knowledge:

 

7.2.8.1
The schedule attached hereto as Schedule 7.2.8.1 is a true, correct and complete
list, as of the Effective Date, of all of the Leases (including all material
amendments) and the effective date of each.

 

7.2.8.2
Except as otherwise indicated on Schedule 7.2.8.2, with respect to each Lease:

 
(1) each Lease is in full force and effect (except as enforcement may be limited
by applicable bankruptcy insolvency, reorganization, arrangement, moratorium or
other similar laws or regulations presently or hereafter in effect which affect
the enforcement of creditors’ rights generally) and has not been canceled or
surrendered and no written notice of cancellation or surrender has been received
by Seller;
 
(2) there are no uncured material monetary defaults by any Tenant under any
Lease and no offset or abatement is presently available to, or has been asserted
in writing by, any Tenant under any Lease, and Seller has no current actual
knowledge of any uncured non-monetary defaults by any Tenant of a material
obligation under any Lease, no defense or material claim has been asserted in
writing by any Tenant under any Lease, and Seller knows of no material default
by it under any Lease which would permit a defense or give rise to a claim by a
Tenant under any Lease other than as disclosed to Purchaser;
 
11

--------------------------------------------------------------------------------


 
(3) no Tenant is entitled to any rent concession, rent-free occupancy, tenant
improvement allowance, space plan allowance, or reduction or abatement of rent
or other monetary concession or inducement that has not yet been given in
connection with such Tenant’s occupancy pursuant to its Lease;
 
(4) No rent has been prepaid for more than one month before its due date; and
 
(5) The copies of the Leases (and all amendments) delivered to Purchaser are to
the best of Seller’s current actual knowledge true, correct and complete in all
material respects.
 

 
7.2.9
Schedule 7.2.9 is a true, correct and complete list in all material respects of
all service contracts for the operation and maintenance of the Property in
effect as of the Effective Date (as amended, the "Service Contracts"). To
Seller’s Knowledge, there are no uncured material breaches or defaults by Seller
or by any other party under any Service Contract the continued existence of
which would have a material adverse effect on the operation or value of the
Property.

 

 
7.2.10
Notices of Legal Violations. Seller has not received any written notice from any
applicable governmental authority of any material violation of or liability
under any applicable law, statute, code, act, ordinance, regulation, permit or
license or under any order of court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
with respect to the Property or Seller’s present use and operation of the
Property, including, without limitation, those currently relating to fire,
safety, Environmental Laws (as hereafter defined), parking, architectural
barriers to the handicapped, zoning and building codes.

 

 
7.2.11
Not a Foreign Person. Seller is not a "foreign person" within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended.

 

 
7.2.12
Environmental. To Seller’s Knowledge:

 

7.2.12.1
No Hazardous Materials have been generated, managed, manufactured, refined,
treated, stored, handled, disposed, transferred, produced or kept on the
Property in violation of Environmental Laws or for which a remedial or response
obligation exists under Environmental Laws except as described on Schedule
7.2.12.1.

 
12

--------------------------------------------------------------------------------


 

7.2.12.2
Seller has not received any written notice of a Release in violation of or
requiring remediation or other response action under Environmental Laws of
Hazardous Materials into, onto, from or out of the Property or of a violation of
or liability under any Environmental Law, and the Seller has not entered into or
been subject to any consent decree, compliance order, consent order or other
administrative order with respect to any Environmental Laws except as described
on Schedule 7.2.12.2.

 

7.2.12.3
No underground Hazardous Materials storage tanks currently exist , or to
Seller’s Knowledge, previously existed on the Land, except as described on
Schedule 7.2.12.3. Schedule 7.2.12.3 accurately describes the size, content and
type (in terms of construction material) of any tanks listed thereon.

 

7.2.12.4
The Property has been owned and used, in compliance, in all material respects,
with all Environmental Laws, which compliance includes, without limitation,
obtaining and complying with all permits, licenses, authorizations and
approvals. Prior to the Closing Date, there has been no remedial action under or
non-compliance with Environmental Law on the Property which resulted or would
result in the Seller incurring any liability under Environmental Law. The Seller
has filed all material reports and notifications required to be filed under
applicable Environmental Law.

 
The terms "Hazardous Material", "Environmental Laws" and "Release" shall have
the meaning set forth hereinbelow.
 
"Hazardous Material" means (a) any petroleum or petroleum products or additives,
radioactive materials, asbestos in any form and polychlorinated biphenyls
("PCBs") other than levels and forms of such substances as are or may be
naturally occurring on the Property; and (b) any waste, chemical, material or
substance defined as or included in the definition of "hazardous substances,"
"hazardous waste," "hazardous materials," "extremely hazardous substances,"
"toxic substances," "toxic pollutants," "contaminants," or "pollutants" or words
of similar import, under any applicable Environmental Laws as those laws exist
on or prior to the Effective Date. "Environmental Law" means any federal, state
or local statute, law, permit, rule, regulation, ordinance or code in effect and
applicable to the Property on or prior to the Effective Date, and any judicial
or administrative order, consent decree, judgment or directive in effect and
applicable to the Property on or prior to the Effective Date, relating to the
protection of environment, human heath or safety, wildlife or natural resources,
or Hazardous Materials, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §§9601
et. seq., ("CERCLA") the Superfund Amendments and Reauthorization Act, 42 U.S.C.
§§9601 et. seq., the Toxic Substances Control Act, 15 U.S.C. §§2601 et. seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. §§6901 et. seq., the l
Hazardous Material Transportation Act, 49 U.S.C. §§1801 et. seq., the l Clean
Air Act, 42 U.S.C. §§7401 et. seq., the Water Pollution Control Act, 33 U.S.C.
§§1251 et. seq, and any state law counterparts, and the regulations promulgated
pursuant thereto.
 
13

--------------------------------------------------------------------------------


 
"Release" means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration into the
environment of Hazardous Materials.
 

 
7.2.13
Mechanic’s Liens. There are no unpaid charges, costs or expenses for the
Property which could give rise to any mechanic’s or materialmen’s or other
statutory lien against the Property, arising through the act or omission of
Seller, except those charges, costs and expenses that are not past due and will
be paid by Seller in the ordinary course of Seller’s business on or before the
Closing.

 

 
7.2.14
Special Assessments. To Seller’s Knowledge, there are no special tax assessments
pending for which the Property owner would be responsible after Closing.

 

7.3
Indemnification. Seller shall indemnify and hold Purchaser and its partners,
agents and employees harmless from and against any and all liabilities, fines,
penalties, claims, demands and expenses, of any kind or nature (including
reasonable attorneys’ and consultants’ fees), and regardless of whether the same
are based on a claim of strict liability of the indemnified party, related to,
resulting from or in any way arising out of (i) a breach of any representation,
warranty, covenant or agreement of Seller hereunder, or (ii) the condition,
ownership or operation of the Property on or prior to the Closing Date, but
excluding any claims to the extent arising from actions taken by or on behalf of
Purchaser. No claim for indemnity hereunder shall be made unless the amount
claimed shall exceed $100,000 in the aggregate. This indemnity shall survive the
termination or Closing of this Contract, subject however, to the Permitted
Exceptions.

 

7.4
To Seller’s Knowledge. As used herein, the phrase "to Seller’s Knowledge" and
words of similar import shall mean the actual, current knowledge of Seller,
after a reasonable review of Seller's files related to the Property, as of the
Effective Date.

 

7.5
Survival. The representations and warranties of Seller contained in this
Agreement shall survive the Closing Date and the recordation of the Deed for a
period of twelve (12) months, at which time they will be deemed to be merged
into and superseded by the Closing Documents, except to the extent written
notice of specific claims have been delivered by Purchaser to Seller prior to
the expiration of such twelve (12) month period.

 
Section 8. Purchaser’s Representations and Warranties. Purchaser hereby
represents and warrants to Seller the following as of the Effective Date:
 

8.1
Entity and Authorization Matters. Each entity defined as Purchaser is a limited
liability company duly formed and validly existing under the laws of the State
of Delaware. Purchaser has full power and authority to execute and deliver this
Agreement and perform all of its obligations under this Agreement. All consents,
authorizations and approvals which may be required in order for Purchaser to
enter into this Agreement or consummate the transactions contemplated hereby,
including without limitation any necessary partner or board of directors
approvals, have been obtained or will be obtained prior to Closing. The person
executing this Agreement on behalf of Purchaser has been duly authorized and
empowered to bind Purchaser to this Agreement. This Agreement, when executed and
delivered by Purchaser, shall constitute the valid and binding agreement of
Purchaser and be enforceable against Purchaser in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws or regulations presently or
hereafter in effect which affect the enforcement of creditors’ rights generally.

 
14

--------------------------------------------------------------------------------


 

8.2
No Conflict with or Breach of Other Agreements. Neither the execution and
delivery of this Agreement, nor the incurrence of the obligations herein set
forth, nor the consummation of the transactions provided for herein, nor
compliance with the terms of this Agreement, conflict with or result in a breach
of any of the terms, conditions, or provisions of, or constitute a default
under, any bond, note, or other evidence of indebtedness, or any indenture,
mortgage, deed of trust, loan agreement, lease, or other material agreement or
instrument to which Purchaser is a party.

 

8.3
Survival. The representations and warranties of Purchaser shall survive the
Closing Date and the recordation of the Deed for a period of twelve (12) months,
except to the extent written notice of specific claims has been delivered by
Seller to Purchaser prior to the expiration of such twelve (12) month period.

 
Section 9. Casualty and Condemnation.
 

9.1
Risk of Loss. Seller shall bear all risk of loss or damage to the Property from
all causes until the Closing; provided, however, that Seller shall have no
obligation to repair such loss or damage.

 

9.2
Purchaser’s Option to Terminate. If prior to the Closing (i) any portion of the
Property is destroyed by fire, the elements or by any other casualty which is
not repaired prior to Closing, or (ii) any portion of the Property is taken by
eminent domain, or made the subject of condemnation proceedings (or proposed or
threatened condemnation proceedings), Seller shall give Purchaser prompt written
notice thereof and Purchaser may elect, by written notice to Seller within the
earlier of (i) ten (10) days after Purchaser shall have received written notice
of such event from Seller, or (ii) the Closing Date, to terminate this
Agreement, at Purchaser’s option, with respect to the tract of Land so affected
by such casualty or taking or in its entirety (or a prorated portion thereof if
this Agreement is terminated in part) without further liability. If Purchaser
elects to terminate this Agreement, as aforesaid, then thereafter neither Seller
nor Purchaser shall have any further rights or obligations hereunder as to the
entire Agreement (or portion thereof if only partially terminated).

 

9.3
Failure to Terminate. If any portion of the Property is destroyed by casualty,
taken by eminent domain or made the subject of condemnation proceedings (or
proposed or threatened condemnation proceedings), and Purchaser does not elect
to terminate this Agreement pursuant to Section 9.2 hereof, then at the Closing
the following shall occur:

 
15

--------------------------------------------------------------------------------


 

 
9.3.1
Credit of Award or Proceeds. Seller shall credit on account of the Real Estate
Purchase Price the amount, as applicable, of all condemnation awards actually
received by Seller or any sums of money collected by Seller (whether retained by
Seller or paid directly to a holder of any lien on the Property) under its
policies of insurance or renewals thereof insuring against the loss in question.

 

 
9.3.2
Assignment of Future Awards. In the case of a condemnation, Seller shall also
assign, transfer and set over to Purchaser all of Seller’s right, title and
interest in and to (a) such claims and further sums payable thereunder, and (b)
any awards that may be made with respect to any pending or future condemnation
proceeding.

 
Section 10. Default and Remedies.
 

10.1
Purchaser’s Default. If Purchaser is in default (which default includes
Purchaser failing to close as required by and in accordance with the terms of
this Agreement) of this Agreement prior to the Closing and Seller elects to
terminate this Agreement due to Purchaser’s default, both parties shall
thereafter be released from all further obligations under this Agreement.
Seller’s sole and exclusive remedy for Purchaser’s failure to perform its
obligations under this Agreement shall be to bring a suit against Purchaser for
specific performance.

 

10.2
Seller’s Default. If Seller is in default of or has breached any warranty,
covenant or other provision contained in this Agreement, Purchaser may elect by
written notice to Seller:

 

 
(i)
To terminate this Agreement, or,

 

 
(ii)
To maintain this Agreement in full force and effect and bring suit for specific
performance. Purchaser expressly waives all other remedies, including suit for
damages, provided that nothing herein precludes a claim against Seller for a
breach of any representations and warranties, subject to the limitations of
Section 7.3 hereof.

 
Section 11. Brokerage Commissions.
 
Purchaser hereby represents and warrants to Seller that Purchaser has not
incurred, and shall not have incurred as of the Closing Date, any liability for
the payment of any brokerage fee or commission in connection with the
transaction contemplated in this Agreement. Seller hereby represents and
warrants to Purchaser that Seller has not incurred, and shall not have incurred
as of the Closing Date, any liability for the payment of any brokerage fee or
commission in connection with the transaction contemplated in this Agreement.
Seller and Purchaser hereby agree to defend, indemnify and hold harmless the
other from and against any and all claims of any person claiming a brokerage fee
or commission through such party.
 
Section 12. Miscellaneous.
 

12.1
Entire Agreement. This Agreement supersedes all prior discussions, agreements
and understandings between Seller and Purchaser and constitutes the entire
agreement between Seller and Purchaser with respect to the transaction herein
contemplated. This Agreement may be amended or modified only by a written
instrument executed by Seller and Purchaser.

 
16

--------------------------------------------------------------------------------


 

12.2
Waiver. Each party hereto may waive any breach by the other party of any of the
provisions contained in this Agreement or any default by such other party in the
observance or performance of any covenant or condition required to be observed
or performed by it contained herein; PROVIDED, ALWAYS, that such waiver or
waivers shall be in writing, shall not be construed as a continuing waiver, and
shall not extend to or be taken in any manner whatsoever to affect any
subsequent breach, act or omission or default or affect each party’s rights
resulting therefrom. No waiver will be implied from any delay or failure by
either party to take action on account of any default by the other party. No
extension of time for performance of any obligations or acts shall be deemed an
extension of the time for performance of any other obligations or acts.

 

12.3
Further Assurances. Each party hereto shall do such further acts and execute and
deliver such further agreements and assurances as the other party may reasonably
require to give full effect and meaning to this Agreement.

 

12.4
Notices. All notices and demands given or required to be given by any party
hereto to any other party ("Notices") shall be in writing and shall be delivered
in person or sent by electronic mail with concurrent notice given by another
method permitted hereunder, or by a reputable overnight carrier that provides a
receipt, such as Federal Express or UPS, or by registered or certified U.S.
mail, postage prepaid, addressed as follows (or sent to such other address as
any party shall specify to the other party pursuant to the provisions of this
Section):

 

 
To Seller:
 
Appalachian Oil Company, Inc.
     
1922 Highway 75
     
Blountville, TN 37617
     
Attn: Bryan Chance
     
E-mail: bchance@obliotel.com
             
Appco-KY, Inc.
     
1922 Highway 75
     
Blountville, TN 37617
     
Attn: Bryan Chance
     
E-mail: bchance@obliotel.com
         
with a copy to:
 
Thomas A. Rose
     
Sichenzia Ross Friedman Ference LLP
     
61 Broadway
     
New York, NY 10006
     
E-mail: trose@srff.com

 
17

--------------------------------------------------------------------------------


 

 
To Purchaser:
 
YA Landholdings, LLC
     
101 Hudson Street, Suite 3700
     
Jersey City, NJ 07302
     
Attn: Michael Rosselli
     
E-mail: mrosselli@yorkvilleadvisors.com
             
YA Landholdings 7, LLC
     
101 Hudson Street, Suite 3700
     
Jersey City, NJ 07302
     
Attn: Michael Rosselli
     
E-mail: mrosselli@yorkvilleadvisors.com
         
with a copy to:
 
Baker Botts L.L.P.
     
One Shell Plaza
     
910 Louisiana
     
Houston, Texas 77002-4995
     
Attention: LeAnn Vaughn
     
E-mail: leann.vaughn@bakerbotts.com

 
All Notices delivered in the manner provided herein shall be deemed given upon
actual receipt (or attempted delivery if delivery is refused). Facsimile
transmissions shall be deemed given upon electronic confirmation of such
transmission.
 

12.5
Successors and Assigns. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns. Purchaser shall be permitted to assign its rights under this Agreement
to an Affiliate provided that any such assignment shall not release Purchaser
from any of its obligations hereunder. For purposes of this Agreement,
"Affiliate" means any other person controlling, controlled by or under common
control with Purchaser, and "Control" means the power to direct the management
and policies of such person, directly or indirectly, whether through the
ownership of voting securities or other beneficial interests, by contract or
otherwise, and the terms "controls", "controlling" and "controlled" have the
meanings correlative to the foregoing.

 

12.6
Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of ________ and the venue of any legal
action filed in connection herewith shall be in _____________.

 

12.7
No Third Parties Benefited. The parties do not intend to confer any benefit on
any person, firm, or corporation other than the parties to this Agreement, and
their respective successors and assigns.

 

12.8
Legal Fees. In the event either party hereto fails to perform any of its
obligations under this Agreement or in the event a dispute arises concerning the
meaning or interpretation of any provision of this Agreement, the defaulting
party or the party not prevailing in such dispute, as the case may be, shall pay
any and all costs and expenses incurred by the other party in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable legal fees.

 
18

--------------------------------------------------------------------------------


 

12.9
Construction. The section titles or captions in this Agreement are for
convenience only and shall not be deemed to be part of this Agreement. All
pronouns and any variations of pronouns shall be deemed to refer to the
masculine, feminine, or neuter, singular or plural, as the identity of the
parties may require. Whenever the terms referred to herein are singular, the
same shall be deemed to mean the plural, as the context indicates, and vice
versa. This Agreement shall not be construed as if it had been prepared only by
Purchaser or Seller but rather as if both Purchaser and Seller had prepared the
same. If any term, covenant, condition, or provision of this Agreement or the
application thereof to any person or circumstance shall, at any time or to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those to which it is held invalid or unenforceable, shall not be affected
thereby, and each provision of this Agreement shall be valid and shall be
enforced to the fullest extent permitted by law.

 

12.10
Time of Essence. Time is of the essence of this Agreement and each and every
term and provision hereof.

 

12.11
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be an original, but all of which shall constitute one and the
same instrument.

 
[End of Page]
 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
SELLER
             
APPALACHIAN OIL COMPANY, INC.
                     
By: /s/ Bryan Chance
   

--------------------------------------------------------------------------------

Name: Bryan Chance
   
Title: President
                   
APPCO-KY, INC.
                     
By: /s/ Bryan Chance
     

--------------------------------------------------------------------------------

Name: Bryan Chance
     
Title: President
                     
PURCHASER:
             
YA LANDHOLDINGS, LLC
             
By: New EarthShell Corporation, its sole member
                     
By: /s/ Troy Rillo
     

--------------------------------------------------------------------------------

Name: Troy Rillo
     
Title: President
                     
YA LANDHOLDINGS 7, LLC
             
By: New EarthShell Corporation, its sole member
                   
By: /s/ Troy Rillo
     

--------------------------------------------------------------------------------

Name: Troy Rillo
     
Title: President
     

 
[Signature Page to
Purchase and Sale Agreement]
 
20

--------------------------------------------------------------------------------

 

SCHEDULE 1.2
 
EXCLUDED PERSONAL PROPERTY
 
1

--------------------------------------------------------------------------------

 

SCHEDULE 7.2.8.1
 
LEASES
 
Schedule 7.2.8.1-1

--------------------------------------------------------------------------------


 
SCHEDULE 7.2.8.2
 
LEASE MATTERS
 
None.
 
1

--------------------------------------------------------------------------------

 

SCHEDULE 7.2.9
 
SERVICE CONTRACTS
 
1

--------------------------------------------------------------------------------

 

SCHEDULE 7.2.12.1
 
HAZARDOUS MATERIALS
 
1

--------------------------------------------------------------------------------

 

SCHEDULE 7.2.12.2
 
RELEASES
 
1

--------------------------------------------------------------------------------

 

SCHEDULE 7.2.12.3
 
UNDERGROUND STORAGE TANKS

1

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DESCRIPTION OF PROPERTIES
 
PROPERTY
     
GRANTOR
 
GRANTEE
 
LEGAL DESC. ON:
APPCO 04
 
33 Commonwealth Ave
Bristol, VA
 
BRISTOL
(Bearfield)
 
VA
 
Appco
 
YA Landholdings 7, LLC
 
EXHIBIT A-1
APPCO 05
 
416 Commonwealth Ave.
Bristol, VA
 
BRISTOL
(Bearfield)
 
VA
 
Appco
 
YA Landholdings 7, LLC
 
EXHIBIT A-2
APPCO 41
 
State Route 642 & 421
WOODWAY
 
LEE
(Argabrite)
 
VA
 
Appco
 
YA Landholdings, LLC
 
EXHIBIT A-3
APPCO 42
 
Front & Second Street
Coeburn, VA
 
WISE
(Argabrite)
 
VA
 
Appco
 
YA Landholdings, LLC
 
EXHIBIT A-4
APPCO 43
 
U.S. Route 23
Clinchport, VA
 
SCOTT
(Argabrite)
 
VA
 
Appco
 
YA Landholdings, LLC
 
EXHIBIT A-5
APPCO 44
 
19th Street, Big Stone
Gap, VA
 
WISE
(Argabrite)
 
VA
 
Appco
 
YA Landholdings 7, LLC
 
EXHIBIT A-6
APPCO 45
 
Highway 58 & 421
Duffield, VA
 
SCOTT
(Argabrite)
 
VA
 
Appco
 
YA Landholdings, LLC
 
EXHIBIT A-7
APPCO 55
 
332 Douglas Drive,
Damascus, VA
 
WASH.
(Bearfield)
 
VA
 
Appco
 
YA Landholdings 7, LLC
 
EXHIBIT A-8
APPCO 57
 
W MAIN, Rogersville
 
HAWKINS
(Bearfield)
 
TN
 
Appco
 
YA Landholdings, LLC
 
EXHIBIT A-9
APPCO 69
 
2004 TEMPLE HILL ROAD
 
UNICOI
(Bearfield)
 
TN
 
Appco
 
YA Landholdings, LLC
 
EXHIBIT A-10
APPCO 70
 
State Rt.
114, SALYERSVILLE
 
MAGOFFIN
(McElvein)
 
KY
 
Appco-KY, INC
 
YA Landholdings, LLC
 
EXHIBIT A-11
APPCO 73
 
Mulberry St.
BOONEVILLE, KY
 
OWSLEY
(McElvein)
 
KY
 
Appco-KY, INC
 
YA Landholdings, LLC
 
EXHIBIT A-12
APPCO 75
 
76 Main Street,
BEATTYSVILLE, KY
 
LEE
(McElvein)
 
KY
 
Appco-KY, INC
 
YA Landholdings, LLC
 
EXHIBIT A-13
APPCO 78
 
415 Richmond Road,
MANCHESTER, KY
 
CLAY
(McElvein)
 
KY
 
Appco-KY, INC
 
YA Landholdings, LLC
 
EXHIBIT A-14

 
Exhibit A-1

--------------------------------------------------------------------------------


 
PROPERTY
     
GRANTOR
 
GRANTEE
 
LEGAL DESC. ON:
APPCO 79
 
U.S. Hwy 23 & Meade
Branch LOUISA, KY
 
LAWRENCE
(McElvein)
 
KY
 
Appco-KY, INC
 
YA Landholdings, LLC
 
EXHIBIT A-15
APPCO 80
 
10824 W. U.S. Hwy.
60, OLIVE HILL, KY
 
CARTER
(McElvein)
 
KY
 
Appco-KY, INC
 
YA Landholdings, LLC
 
EXHIBIT A-16
APPCO 81
 
State Rt. 40 & State Rt. 172
 
JOHNSON
(McElvein)
 
KY
 
Appco-KY, INC
 
YA Landholdings, LLC
 
EXHIBIT A-17

 
Exhibit A-2

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LEASE ESTOPPEL CERTIFICATE


TENANT ESTOPPEL CERTIFICATE AND
SUBORDINATION AGREEMENT
 
To:
Appalachian Oil Company, Inc., a Tennessee corporation (“Landlord”), YA
Landholdings, LLC ("Purchaser") and YA Global Investments, L.P. (“Secured
Party”)

 
Re:
Lease dated April 2, 2007, between James W. Rogers (“Tenant”), concerning that
certain real property located at 19th Street, Big Stone Gap, Wise County,
Virginia (“Premises”)

 
Tenant understands that Purchaser is contemplating purchasing the Premises and
that Secured Party is contemplating making a loan that would be secured in part
by a mortgage against the Premises (the “Mortgage”). Tenant, as the tenant under
the above-referenced lease (as amended by the amendments, if any, listed on
Exhibit A attached hereto and made a part hereof for all purposes, the “Lease”)
hereby certifies to and agrees with Landlord, its successors and assigns,
Purchaser, its successor and assigns and Secured Party, its successors and
assigns, as follows.
 
1.
The Lease is in full force and effect and has not been modified, supplemented,
or amended except by the amendment(s) listed above. The Lease represents the
entire agreement between the parties as to the Premises, and Tenant claims no
rights with respect to the Premises other than as set forth in the Lease.

 
2.
Tenant has paid rent for the Premises up to and including ______________, 2007.
The amount of fixed monthly rent is $1,200.00 and there is no percentage rent.
Tenant must also pay certain utilities, taxes, charges, costs and expenses as
additional rent under the Lease. No rent has been or will be paid more than one
(1) month in advance of its due date.

 
3.
Tenant has paid a security deposit of $0. Tenant waives collection of the
deposit against Purchaser and Secured Party or any purchaser at a foreclosure
sale.

 
4.
The commencement date of the Lease was _____________, 2007. The Lease expiration
date is ___________, 2009. Tenant has the following option(s) to renew or extend
the Lease: four (4) options to renew the Lease for an additional two (2)-year
term for each option (rent is subject to increase during these renewal terms).

 
5.
All work to be performed to the Premises for Tenant under the Lease has been
performed in all material respects. All payments, free rent, or other credits,
allowances or abatements required to be given under the Lease to Tenant with
respect to work to be performed to the Premises have been received by Tenant.
Tenant is in physical occupancy of the Premises and is operating its business in
the Premises.

 
6.
To the best of Tenant's knowledge, as of the date hereof: (i) there exists no
breach, default, or event or condition which, with the giving of notice or the
passage of time or both, would constitute a breach or default by Tenant or
Landlord under the Lease; and (ii) Tenant has no existing claims, defenses or
offsets against rental due or to become due under the Lease.

 
7.
Tenant has not assigned any of its rights under the Lease or sublet all or any
portion of the Premises. Except as set forth on Exhibit B attached hereto,
Tenant does not hold the Premises under assignment or sublease.

 
8.
Tenant has no right or option to purchase all or any part of the Premises or the
building of which the Premises is a part. Tenant has no right to occupy any
additional space at the Premises.

 
9.
Secured Party shall not be liable for or bound by any modification or amendment
of the Lease, or any waiver of any terms of the Lease, that (i) materially
modifies the economic terms of the Lease, or (ii) materially and adversely
affects Landlord’s obligations under the Lease or Secured Party’s rights, duties
or obligations, unless such modification, amendment, or waiver was consented to
in writing by Secured Party.

 
3

--------------------------------------------------------------------------------


 
10.
The Lease, as the same may hereafter be modified, amended or extended, and all
of Tenant's right, title and interest in and to the Premises, including all
rights, remedies and options of Tenant under the Lease, are and shall be
unconditionally subject and subordinate to the Mortgage and the lien thereof,
and to all renewals, modifications, consolidations, replacements, substitutions
and extensions of the Mortgage.

 
11.
Secured Party agrees that so long as no event exists on Tenant's part that
constitutes a default under the Lease, Tenant's leasehold estate under the Lease
shall not be terminated by Secured Party and Tenant's possession of the Premises
shall not be disturbed by Secured Party.

 
12.
Tenant shall attorn to Secured Party upon any foreclosure of the lien of the
Mortgage and sale of the property containing the Premises or deed-in-lieu of
foreclosure of such property, or any purchaser at foreclosure or transferee in
lieu of foreclosure (a “Foreclosure Transferee”), and shall recognize such
Foreclosure Transferee as the landlord or lessor under the Lease, and shall be
bound to the Foreclosure Transferee in accordance with all of the provisions of
the Lease for the balance of the term thereof, provided the Foreclosure
Transferee shall not be:(a) liable in damages for any act or omission of any
prior lessor or landlord; or (b) subject to any offsets or defenses which Tenant
might have against any prior lessor or landlord; or (c) bound by any amendment,
modification, or cancellation of the Lease or surrender of the Premises made
without Secured Party’s prior written consent; or (d) liable for any past due
rent or other sums owed to Tenant by Landlord or any other prior landlord. Such
attornment will be effective and self-operative without the execution of any
further instrument.

 
13.
Tenant agrees for the benefit of Secured Party and any other Foreclosure
Transferee that so long as the Mortgage remains a lien upon the Premises, Tenant
will not: (i)consent to any modification or amendment of the terms of the Lease
without Secured Party’s written consent, which consent shall not be unreasonably
withheld; or (ii) consent to termination of the Lease by the landlord
thereunder, except in accordance with the terms of the Lease.

 
The person executing this certificate on behalf of Tenant is duly authorized to
execute this certificate.
 
Executed by Tenant on _________________, 2007.
                 

--------------------------------------------------------------------------------

James W. Rogers

 
4

--------------------------------------------------------------------------------

 

EXHIBIT A
 
List of Amendments
 
None.
 
Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT B
 
None
 
Exhibit B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
SPECIAL WARRANTY DEED
 
WHEN RECORDED RETURN TO:


Baker Botts L.L.P.
910 Louisiana Street, Suite 3930
Houston, TX 77002
Attention: LeAnn Vaughn
 
SPECIAL WARRANTY DEED
 
COMMONWEALTH OF KENTUCKY 
 
§
§
  KNOW ALL MEN BY THESE PRESENTS COUNTY OF  ______   §

 
THAT, APPALACHIAN OIL COMPANY, INC., a Tennessee corporation, whose address is
P.O. Box 1500, 1992 Highway 75, Blountville, Sullivan County, Tennessee 37617
(“Grantor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which consideration are hereby acknowledged, has GRANTED, SOLD AND CONVEYED
and by these presents does GRANT, SELL and CONVEY unto YA LANDHOLDINGS, LLC, a
Delaware limited liability company (“Grantee”), whose address is 101 Hudson
Street, Suite 3700, Jersey City, Hudson County, New Jersey 07302, the following
described property:


Being that certain tract of land located in ______________, Kentucky at
_____________ (the “Property”), and being more particularly described on Exhibit
“A” attached hereto and made a part hereof by reference for all purposes,
together with all rights and appurtenances thereto in any wise belonging to
Grantor;


Subject, however, to the exceptions to title (the “Permitted Encumbrances”) more
particularly set forth on Exhibit “B” attached hereto and fully made a part
hereof by reference for all purposes.


TO HAVE AND TO HOLD the above-described Property, subject to the Permitted
Encumbrances, together with all and singular the rights and appurtenances
thereto in any wise belonging to Grantor, unto said Grantee, its successors and
assigns FOREVER, and Grantor does hereby bind itself and its successors and
assigns to WARRANT AND FOREVER DEFEND all and singular the Property unto said
Grantee, its successors and assigns, against every person whomsoever, lawfully
claiming or to claim the same or any part thereof, by, through or under Grantor,
but not otherwise.


[Signature page follows.]

Exhibit C-1

--------------------------------------------------------------------------------

 

EXECUTED effective the ____ day of September, 2007.
 

       
GRANTOR:
     
APPALACHIAN OIL COMPANY, INC.,
a Tennessee corporation
 
   
   
  By:      

--------------------------------------------------------------------------------

 
Name:
     

--------------------------------------------------------------------------------

 
Title:
   

--------------------------------------------------------------------------------

 
CONSIDERATION CERTIFICATE
 
The undersigned hereby swear and affirm, under the penalty of perjury pursuant
to KRS Chapter 382, that the consideration recited in the foregoing instrument
is the full actual consideration paid or to be paid for the property transferred
hereby.
 

       
GRANTOR:
     
APPALACHIAN OIL COMPANY, INC.,
a Tennessee corporation
 
   
   
  By:      

--------------------------------------------------------------------------------

 
Name:
     

--------------------------------------------------------------------------------

 
Title:
   

--------------------------------------------------------------------------------

 

       
GRANTEE:
     
YA LANDHOLDINGS, LLC,
a Delaware limited liability company
     
By: New EarthShell Corporation, a Delaware corporation, its sole member
     
   
   
  By:        

--------------------------------------------------------------------------------

 
Name:
     

--------------------------------------------------------------------------------

 
Title:
   

--------------------------------------------------------------------------------

 
Exhibit C-2

--------------------------------------------------------------------------------




THIS INSTRUMENT PREPARED BY:
                 

--------------------------------------------------------------------------------

LeAnn Vaughn
Baker Botts, L.L.P.
910 Louisiana Street
Houston, TX 77002
   

 
COMMONWEALTH OF KENTUCKY
)
     
) SS
   
COUNTY OF _______________________
)
   

 
The foregoing instrument was subscribed, sworn to and acknowledged before me
this ___ day of ____________, 2007 by _______________ (name) as
___________________________________________ (title) of New EarthShell
Corporation, a Delaware corporation, as sole member of YA Landholdings, LLC, a
Delaware limited liability company (Grantor), on behalf of the limited liability
company.
 

     
My commission expires: ______________________.
 
   
   
   

--------------------------------------------------------------------------------

Notary Public

 
COMMONWEALTH OF KENTUCKY
)
     
) SS
   
COUNTY OF _______________________
)
   

 
The foregoing instrument was subscribed, sworn to and acknowledged before me
this ___ day of ____________, 2007 by _______________ (name) as
___________________________________________ (title) of New EarthShell
Corporation, a Delaware corporatio, sole member of YA Landholdings, LLC, a
Delaware limited liblity company of , on behalf of the limited liability
company.
 
My commission expires: ______________________.
 

       

--------------------------------------------------------------------------------

Notary Public

 
Exhibit C-3

--------------------------------------------------------------------------------


 